Citation Nr: 0516570	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-36 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas



THE ISSUE

Entitlement to Auto or Adaptive Equipment under 38 U.S.C. § 
3902 based on entitlement to compensation under 38 U.S.C. § 
1151.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran is reported to have served on active duty from 
January 1961 to October 1975, and from September 1977 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.      


FINDING OF FACT

The veteran's disabilities in his upper and lower extremities 
include the loss of use of his hands and feet.


CONCLUSION OF LAW

The eligibility criteria for entitlement to Auto or Adaptive 
Equipment have been met.  38 U.S.C.A. §§ 1151, 3901, 3902 
(West 2002); 38 C.F.R. §§ 3.808, 4.63 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

The Merits of the Claim Under 38 U.S.C. § 3902

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a disability that includes one of the following: loss or 
permanent loss of use of one or both feet; or loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes to the required specified 
degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  

In March 1997, the RO granted the veteran benefits under 38 
U.S.C.A. § 1151 for disabilities arising out of VA medical 
care.  Specifically, the RO granted compensation and benefits 
for loss of use of both hands and both feet and for bowel and 
bladder incontinence.  In this decision, the RO denied 
entitlement to automobile and adaptive equipment, stating 
that eligibility for such benefits under 38 U.S.C. § 3902 is 
expressly limited to service-connected disabilities, not 
disabilities addressed under 38 U.S.C. § 1151.  At the time 
of this decision, the RO correctly interpreted 38 U.S.C. § 
3902.  The veteran again requested these benefits in May 
2003.   The RO denied the application in September 2003 which 
was consistent with legal criteria then in effect.   The 
appeal was transferred to the Board in April 2004.

As noted by the veteran's representative in a December 2004 
letter to the Board, however, a recent amendment to 38 
U.S.C.A. § 1151 provides that an "1151 disability" shall be 
treated in the same manner as if it were a service-connected 
disability for purposes of Chapter 39, relating to 
automobiles and adaptive equipment.  See Veterans Benefits 
Improvement Act of 2004, Pub. L. No. 108-454, 118 Stat. 3598 
(Dec. 10, 2004). 

Accordingly, the Board finds that the evidence supports the 
claim and that, therefore, entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment is granted.

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to allowance for automobile 
and other adaptive equipment is granted.



                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


